352 S.W.3d 678 (2011)
STATE Of Missouri, Respondent,
v.
Roy HANDLEY, Appellant.
No. ED 96056.
Missouri Court of Appeals, Eastern District, Division One.
November 15, 2011.
Ellen H. Flottman, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Timothy A. Blackwell, Jefferson City, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Roy Handley appeals from a sentence and judgment of murder in the first degree and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2011).